UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6647


FRED FREEMAN,

                      Plaintiff – Appellant,

          v.

DERRICK NLN, Director of Nursing,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:11-cv-01205-DCN)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Freeman, Appellant Pro Se.     Michael Charles Tanner,
MICHAEL C. TANNER LAW OFFICE, Bamberg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fred    Freeman       appeals     the    district         court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.     § 1983    (2006)      complaint.          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for    the       reasons   stated      by    the    district      court.

Freeman v. Derrick NLN, No. 9:11-cv-01205-DCN (D.S.C. Mar. 14,

2012).     We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented         in   the    materials

before   the    court      and    argument     would   not    aid       the   decisional

process.



                                                                                AFFIRMED




                                           2